982 So. 2d 1 (2007)
S.D.S. AUTOS, Inc., d/b/a Lexus of Jacksonville ("Lexus"), Appellant,
v.
Francis A. CHRZANOWSKI, Kimberly M. Chrzanowski, Alfred G. Jonas, Harold Gregory Forrest and Rita B. Forrest, both individually and on behalf of all others similarly situated, Appellees.
Brumos Motor Cars, Inc. ("Brumos"), Appellant,
v.
Carolyn C. Montgomery, Cleophus M. Howell, Alfred G. Jonas and Heidi H. Jonas, both individually and on behalf of all others similarly situated, Appellees.
Nos. 1D06-5664, 1D06-5662.
District Court of Appeal of Florida, First District.
November 26, 2007.
Rehearing Denied May 16, 2008.
Christopher J. Greene and Gregory Williamson of Brant, Abraham, Reiter, McCormick & Greene, P.A., Jacksonville, for Appellant.
J. Michael Lindell and Roger K. Gannam of Lindell, Farson & Pincket, P.A., Jacksonville, and Bryan S. Gowdy and John S. Mills of Mills & Creed, P.A., Jacksonville, for Appellees.
PER CURIAM.
In this non-final appeal, appellants seek reversal of the trial court's certification under Florida Rule of Civil Procedure 1.220(b)(2) and (b)(3) of two classes of consumers claiming violations of the Florida Deceptive and Unfair Trade Practices Act (FDUTPA), section 501.201 et seq., Florida Statutes (2005). The trial court entered two certification orders in separate cases involving substantially identical operative facts, which appellants separately appealed. The appeals have been consolidated.
Finding no abuse of discretion in the trial court's decision to certify the classes, we affirm the certification orders. See Davis v. Powertel, Inc., 776 So. 2d 971, 974 (Fla. 1st DCA 2000) (holding that, in a class action for damages under FDUTPA, class certification does not require proof of each individual putative class member's actual reliance on an alleged deceptive act because an actionable deceptive trade practice is one which is "likely to deceive a consumer acting reasonably in the same circumstances," not one upon which any individual plaintiff "actually relied").
Affirmed.
BARFIELD, WOLF, and BENTON, JJ., concur.